Name: 2005/650/EC: Commission Decision of 13 September 2005 concerning a financial contribution by the Community in the context of the emergency measures taken to combat bluetongue in Spain in 2004 and 2005 (notified under document number C(2005) 3440)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  civil law;  health;  cooperation policy;  means of agricultural production;  food technology
 Date Published: 2006-12-12; 2005-09-15

 15.9.2005 EN Official Journal of the European Union L 238/19 COMMISSION DECISION of 13 September 2005 concerning a financial contribution by the Community in the context of the emergency measures taken to combat bluetongue in Spain in 2004 and 2005 (notified under document number C(2005) 3440) (Only the Spanish text is authentic) (2005/650/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Article 9(2) thereof, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (2), and in particular Article 3(3), (4) and (5), second indent, and Article 5(3) thereof, Whereas: (1) Outbreaks of bluetongue occurred in Spain in 2004 and 2005. The emergence of this disease represents a serious risk to the Community's livestock population. (2) In order to prevent the spread of the disease as rapidly as possible, the Community must contribute financially to the eligible expenditure incurred by the Member State in the context of the emergency measures taken to combat the disease, as provided for in Decision 90/424/EEC. (3) Various decisions, notably the latest one, Decision 2005/393/EC of 23 May 2005 on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones (3), have been adopted by the Commission in order to demarcate the protection and surveillance zones and to set out the conditions governing movements of animals from these zones. (4) Bluetongue is a disease transmitted exclusively by mosquitoes, therefore the only measures which are apposite, of all those provided for in Article 3(2) of Decision 90/424/EEC, are those aimed either at protecting animals against attacks from the vectors (treatment with insecticides, confining the animals indoors at the times when the vectors are active) or at preventing the spread of the epidemic through movements of animals (Decision 2005/393/EC). The slaughter of animals of susceptible species is not an apposite measure except in the case of animals clinically affected with bluetongue. (5) Due to the evolution of the disease, it is advisable to implement a vaccination campaign in the protection zones established around outbreaks of bluetongue. (6) Vaccination is a measure which, employed in combination with the eradication measures already adopted, makes it possible to: (a) reduce mortality in sheep; (b) prevent viraemia in cattle and thus enable cattle to be moved from restricted zones. (7) In accordance with Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (4), veterinary and plant health measures undertaken in accordance with Community rules are financed by the Guarantee section of the European Agricultural Guidance and Guarantee Fund. The auditing of these measures comes under Articles 8 and 9 of the said Regulation. (8) The payment of the financial contribution from the Community must be subject to the condition that the actions planned have actually been carried out and that the authorities supply all the necessary information within the time-limits laid down. (9) On 28 December 2004 Spain submitted an estimation of the costs incurred in the context of the emergency measures taken to combat the disease, amounting to EUR 11,5 million. (10) Pending checks by the Commission, it is now necessary to set the amount for payment of the first instalment of the Community financial assistance. This first instalment must be equal to 50 % of the Community contribution, established on the basis of the estimated costs of compensating livestock farmers for the slaughter of animals and other costs. (11) The terms swift and adequate compensation of the livestock farmers used in Article 3 of Decision 90/424/EEC, reasonable payments and justified payments and the categories of eligible expenditure under other costs associated with compulsory slaughter must all be defined. (12) The Spanish authorities have fulfilled all their technical and administrative obligations with regard to the measures provided for in Article 3 of Decision 90/424/EEC. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Approval of the vaccination campaign The bluetongue vaccination campaign implemented by Spain in the zones listed in Annex I to Decision 2005/393/EC is approved. Article 2 Granting of a financial contribution from the Community to Spain In the context of the emergency measures taken to combat bluetongue in 2004 and 2005, Spain is entitled to a financial contribution from the Community: 1. amounting to 50 % of the expenditure incurred in: (a) the swift and adequate compensation of livestock farmers forced to slaughter their animals as part of the measures to combat the outbreaks of bluetongue that occurred in 2004 and 2005, pursuant to Article 3(2), seventh indent of Decision 90/424/EEC and this Decision; (b) the destruction of infected animals, disinsectisation and the implementation of the vaccination programme, under the conditions provided for in, respectively, Article 3(2), first and third indents, and Article 3(4) and (5), second indent, of Decision 90/424/EEC and this Decision; 2. amounting to 100 % of the cost of supply of vaccines, under the conditions provided for in Article 3(4) and (5), second indent, of Decision 90/424/EEC and this Decision. Article 3 Definitions The following definitions apply to this Decision: (a) swift and adequate compensation: payment, within 90 days of the slaughter of the animals, of compensation corresponding to the market value (the commercial price which the owner would normally have been able to obtain for the animal immediately before it became infected or was slaughtered, taking account of its fitness, quality and age) they had immediately prior to their infection, slaughter or destruction; (b) reasonable payments: means payments for the purchase of materials or services at proportionate prices compared to the market prices before the outbreak of bluetongue; (c) justified payments: payments made for the purchase of equipment or services in accordance with Article 3(2) of Decision 90/424/EEC, where their nature and direct link to the compulsory slaughter of animals on holdings have been demonstrated. Article 4 Payment arrangements 1. Subject to the results of the inspections referred to in Article 7, an initial instalment of EUR 2 500 000 shall be paid, as part of the Community financial contribution mentioned in Article 2, on the basis of supporting documents submitted by Spain relating to the swift and adequate compensation of owners for the compulsory slaughter of animals, the destruction of animals, disinsectisation of the holding and, where applicable, vaccination of animals. 2. The balance of the Community financial contribution mentioned in Article 2 shall be fixed in a subsequent decision to be adopted in accordance with the procedure established in Article 41 of Decision 90/424/EEC. Article 5 The eligible expenditure covered by the financial contribution from the Community 1. The financial contribution from the Community as referred to in Article 2 shall only be made in respect of justified and reasonable payments for the eligible costs as set out in Annex I. 2. Non-compliance by the Spanish authorities with the payment deadline referred to in Article 3(a) shall lead to a reduction in the eligible amounts, in accordance with the rules below:  25 % reduction for payments made between 91 and 105 days after slaughter of the animals,  50 % reduction for payments made between 106 and 120 days after slaughter of the animals,  75 % reduction for payments made between 121 and 135 days after slaughter of the animals,  100 % reduction for payments made later than 136 days after slaughter of the animals. However, the Commission may apply a different scale and/or lower reduction rates (or a zero reduction rate) if specific management conditions can be demonstrated for certain measures or if Spain provides a well grounded justification for the delay. 3. The financial contribution from the Community as referred to in Article 2 shall exclude: (a) value added tax; (b) remunerations of civil servants or public employees; (c) the use of public equipment, except consumables; (d) compensation for non-compulsory slaughter; (e) compensation paid in addition to other Community support, such as slaughter premiums, in contravention of Community rules; (f) compensation linked to the destruction or renovation of farm buildings, infrastructure costs and costs linked to financial losses or unemployment associated with the presence of the disease or a ban on restocking. Article 6 Payment conditions and supporting documents 1. The financial contribution from the Community as referred to in Article 2 shall be paid on the basis of: (a) an application submitted, in accordance with Annexes II, IIIa and IIIb, within the time-limit laid down in paragraph 2; (b) the supporting documents referred to in Article 2, including an epidemiological report on each holding where animals have been slaughtered and destroyed, as well as a financial report; (c) the results of any in situ inspections carried out by the Commission, as referred to in Article 7. The documents referred to in (b) shall be made available for on-the-spot audits by the Commission. 2. The application referred to in paragraph (1) (a) must be submitted in computerised form, in accordance with Annexes II, IIIa and IIIb, within sixty calendar days of the date of notification of this Decision. If this time-limit is not observed, the financial contribution from the Community shall be reduced by 25 % for every month of delay. Article 7 Commission in situ inspections The Commission, in collaboration with the competent Spanish authorities, may conduct in situ inspections relating to the implementation of the measures referred to in Article 2 and the associated costs. Article 8 Recipients This Decision is addressed to the Kingdom of Spain. Done at Brussels, 13 September 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. (2) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive 2003/99/EC of the European Parliament and of the Council (OJ L 325, 12.12.2003, p. 31). (3) OJ L 130, 24.5.2005, p. 22. Decision as amended by Decision 2005/603/EC (OJ L 206, 9.8.2005, p. 11). (4) OJ L 160, 26.6.1999, p. 103. ANNEX I Eligible expenditure, as referred to in Article 5(1) 1. Costs associated with the compulsory slaughter of animals: (a) salaries and remunerations of personnel specifically employed for the slaughtering operation; (b) consumables and specific equipment used for the slaughtering operation; (c) purchases of services or hire of means of transport to take animals to the slaughtering location. 2. Costs associated with the destruction of carcasses and/or eggs: (a) rendering: purchases of services or hire of means of transport to take carcasses and/or eggs to the rendering plant, processing of carcasses and/or eggs at the rendering plant, consumables and specific equipment used for the destruction of eggs, and destruction of meal; (b) burial: personnel specifically employed, purchases of services or hire of means of transport and equipment for burying carcasses and/or eggs, and products used to disinfect the holding; (c) incineration, including on site: personnel specifically employed, fuel or other materials used, purchases of services or hire of means of transport for carcasses and/or eggs, and products used to disinfect the holding. 3. Costs associated with the disinsectisation of holdings: (a) products used for disinsectisation; (b) salaries and remunerations of personnel specifically employed. 4. In connection with vaccination, eligible expenditure may cover the salaries and fees of personnel specifically recruited, consumables and specific equipment used for vaccination and, where applicable, the purchase by the Member State of the vaccines necessary for eradication of the disease where the Community is not in a position to supply them. ANNEX II Application for a contribution towards compensation for the cost of animals compulsorily slaughtered Outbreak No Contact with outbreak No Identification No of holding Farmer Location of the holding Date of slaughter Method of destruction Weight at time of slaughter No of animals, by category Amount paid, by category Other costs paid to the owner (not including VAT) Total compensation (not including VAT) Date of payment Surname First name Rendering plant Other (please specify) sheep goats other sheep goats other ewes rams lambs nannygoats billygoats kids ewes rams lambs nannygoats billygoats kids ANNEX IIIa Application for a contribution towards compensation for other eligible costs associated with the compulsory slaughter Other costs incurred by holding No ¦ (not including compensation for the value of the animals) Heading Amount (not including VAT) Slaughter Destruction (transport and processing) Disinsectisation (salaries and products) Total ANNEX IIIb Application for a contribution towards compensation for other eligible costs associated with the bluetongue vaccination campaign Costs incurred Category of vaccines Number of doses Amount (not including VAT) Salaries and fees (personnel specifically recruited) Consumables and vaccination-specific equipment Total